DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 28 September 2018.
Claims 1-20 are currently pending and have been examined.
This action is made NON-FINAL.

Information Disclosure Statement
The information disclosure statement filed on 9 July 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Foreign Patent Document DE 834,477.

Drawings
The drawings are objected to because reference number “125” in Fig. 4 should be “1125” as stated in Paragraph 0041 and because Fig. 10 as stated in Paragraph 0030 is missing.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: H-ss and SA-ws.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0030, “inner component 28 and outer component 30” in lines 4-5 should read --inner member 28 and outer member 30--.
In Paragraph 0031, “the outer component 30” in lines 10-11 should read --the outer member 30-- and “the inner component 28” in line 11 should read --the inner member 28--.
In Paragraph 0033, “By non-limiting example. A buckled” in line 4 should read --By a non-limiting example, a buckled--.
In Paragraph 0040, “Corrosion protection layers 1704, 1706” in line 11 should read --Corrosion protection layers 1704, 1705--.
In Paragraph 0041, “an adhesion promoter layer 127 and an epoxy layer 129” in line 4 should read -- an adhesion promoter layer 1127 and an epoxy layer 1129--.
Appropriate correction is required.

Claim Objections
Claims 18 is objected to because “outer component” in line 2 should read --outer member--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNally (US 3,097,871).
	With respect to Claim 1, McNally (Figs. 1-3) discloses an assembly comprising:
an outer member (22);
an inner member (14); and
a tolerance ring (32) disposed between the inner member (22) and the outer member (14), wherein the tolerance ring (32) comprises a split ring having opposing edges (34, 36), wherein the edges (34, 36) are engaged with the inner member (14) so as to prevent or restrict relative movement between the tolerance ring (32) and the inner member (14).
With respect to Claim 3, McNally (Figs. 1-3) discloses that the edges (34, 36) form an interlock caused by a corner of each of the edges (34, 36) contacting the inner member (14).
With respect to Claim 4, McNally (Figs. 1-3) discloses that the edges (34, 36) are engaged to the inner member (14).
With respect to Claim 12, McNally (Figs. 1-3) discloses that at least one of the inner member (14) or the outer member (22) is capable of rotational or radial movement.

Claims 1, 3, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newburg (US 4,250,927).
With respect to Claim 1, Newburg (Figs. 1-5) discloses an assembly comprising:
an outer member (14);
an inner member (12); and
a tolerance ring (20) disposed between the inner member (14) and the outer member (12), wherein the tolerance ring (20) comprises a split ring having opposing edges (26c, 28c), wherein the edges (26c, 28c) are engaged with the outer member (14) so as to prevent or restrict relative movement between the tolerance ring (20) and the outer member (14).
With respect to Claim 3, Newburg (Figs. 1-5) discloses that the edges (26c, 28c) form an interlock caused by a corner of at least one of the edges (26c, 28c), contacting the outer member (14).
Claim 5, Newburg (Figs. 1-5) discloses that the edges (26c, 28c) are engaged to the outer member (14).
With respect to Claim 12, Newburg (Figs. 1-5) discloses that at least one of the inner member (12) or the outer member (14) is capable of rotational, axial, or radial movement. See Col. 6, lines 49-53.
	
Claims 1, 3-4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slayne (US 2015/0354637 A1).
	With respect to Claim 2, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses an assembly comprising:
an outer member (30);
an inner member (28); and
a tolerance ring (2) disposed between the inner member (28) and the outer member (30), wherein the tolerance ring (2) is deformed as installed between the inner member (28) and the outer member (30) and forms at least one buckled region (6a; bent portions) in the tolerance ring (2) due to an interference fit between the inner member (28) and the outer member (30), wherein in an uninstalled state, the buckled region (6a) is absent.
With respect to Claim 6, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that the buckled region (6a) is at least partially elastically formed, such that upon disassembly the buckled region (6a) at least partially collapses, wherein the tolerance ring (2) is made of a spring steel metal and, thus, capable of at least partially elastically deforming and at least partially collapsing the buckled region (6a) upon disassembly.
	With respect to Claim 7, Slayne (annotated Fig. 1 on Page 6) discloses that the buckled region (6a) has a buckled region height HBR, wherein upon disassembly HBR is capable of reducing by no greater than 50%.
	With respect to Claim 8, Slayne (annotated Fig. 1 on Page 6) discloses that the buckled region (6a) contacts the outer member (30).
	With respect to Claim 9, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that, in an uninstalled state, the tolerance ring (2) comprises a plurality of wave structure regions (12, 13, 26, 27) spaced circumferentially around the tolerance ring (2), and a plurality of intermediate regions (6, 12a, 12b) disposed between the wave structure regions (12, 13, 26, 27), 

    PNG
    media_image1.png
    699
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    520
    media_image2.png
    Greyscale

Claim 13, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that at least one wave structure region (12) has a rounded apex (Figs. 4A-4B).
	With respect to Claim 14, Slayne (Figs. 1-4B; annotated Fig. 1-2 on Page 6) discloses that the wave structure region (12, 13, 26, 27) comprises at least one wave structure (27 in Fig. 3) oriented substantially perpendicular to the length (20 in Fig. 2) of the tolerance ring (2).
	With respect to Claim 15, Slayne (Figs. 1-4B; annotated Fig. 1-2 on Page 6) discloses that the wave structure region (12, 13, 26, 27) comprises at least one wave structure (12, 26 in Fig. 2) oriented substantially parallel to the length (20 in Fig. 2) of the tolerance ring (2).
	With respect to Claim 16, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that a portion (12b) of the intermediate region (12a, 12b) is contoured in an uninstalled state.
With respect to Claim 17, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that at least one buckled region (6a) deforms outward while at least one wave structure region (12) deforms inward in an installed state. See Paragraph 0034, wherein at least one wave structure region (12; stiffener) can extend radially inward toward a central axis (14) of the tolerance ring (2).
With respect to Claim 18, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that at least one buckled region (6a) is adapted to form one point of contact with the outer member (30).
With respect to Claim 19, Slayne (annotated Fig. 1 on Page 6) discloses that a portion (x) of the tolerance ring (2) has a different radius of curvature than a different portion (y) of the tolerance ring (2).
With respect to Claim 20, Slayne (Figs. 1-4B) discloses that at least one intermediate region (6) has a radius (y) of curvature that is different than a radius (z) of curvature of at least one wave structure region (12) of the tolerance ring (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Newburg (US 4,250,927), as applied to Claims 1, 3, 5, and 12 above, in view of Slayne (US 2015/0354637 A1).
	With respect to Claim 10, Newburg discloses the limitations set forth in Claim 1 but fails to disclose that the tolerance ring comprises a substrate and a low friction layer.
	However, Slayne (Paragraph 0026) discloses a tolerance ring comprising a substrate, which is a spring steel metal, and a low friction layer, which is a polymer coating.
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the tolerance ring of Newburg such that it comprises a substrate and a low friction layer, Slayne teaching it is known material configuration in the art of tolerance rings. 
	With respect to Claim 11, Newburg in view of Slayne discloses the limitations set forth in Claim 10 and Slayne (Paragraph 0026) further teaches that the low friction layer comprises a polymer. 
	
Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ALEXUS CAMERO/Examiner, Art Unit 3678            

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678